STATEMENT OF MCCORMACK, J., DENYING MOTION TO DISQUALIFY
I deny respondent's motion to disqualify me from participating in this case. Respondent has not alleged facts establishing an appearance of impropriety in my participation in this case or that I have a serious risk of actual bias. MCR 2.003(C)(1)(b).
STATEMENT OF BERNSTEIN, J., DENYING MOTION TO DISQUALIFY
I deny respondent's motion to disqualify me from participating in this case. Respondent has not alleged facts establishing an appearance of impropriety in my participation in this case or that I have a serious risk of actual bias. MCR 2.003(C)(1)(b).
STATEMENT OF CLEMENT, J., DENYING MOTION TO DISQUALIFY
I deny respondent's motion to disqualify me from participating in this case. Respondent has not alleged facts establishing an appearance of impropriety in my participation in this case or that I have a serious risk of actual bias. MCR 2.003(C)(1)(b).